  Case 18-03874         Doc 35     Filed 03/26/19 Entered 03/26/19 08:44:40              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03874
         MARIE A WATSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/13/2018.

         2) The plan was confirmed on 05/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/26/2019.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-03874       Doc 35        Filed 03/26/19 Entered 03/26/19 08:44:40                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,805.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $2,805.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $809.51
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $126.25
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $935.76

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                Class    Scheduled      Asserted       Allowed        Paid         Paid
Afni, Inc.                       Unsecured      2,569.00            NA            NA            0.00       0.00
AT&T CORP                        Unsecured            NA          95.47         95.47           0.00       0.00
CAPITAL ONE BANK USA             Unsecured           0.00           NA            NA            0.00       0.00
CHASE                            Unsecured           0.00           NA            NA            0.00       0.00
Choice Recovery                  Unsecured      1,297.00            NA            NA            0.00       0.00
CHOICE RECOVERY                  Unsecured         137.00           NA            NA            0.00       0.00
CNAC OF CHICAGO INC              Unsecured      3,261.00            NA            NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,400.00       1,483.11      1,483.11           0.00       0.00
CREDIT COLLECTION SERV           Unsecured         122.00           NA            NA            0.00       0.00
CREDIT COLLECTION SERV           Unsecured          68.00           NA            NA            0.00       0.00
DEVRY INC                        Unsecured            NA       1,212.49      1,212.49           0.00       0.00
DEVRY UNIVERISTY                 Unsecured      1,000.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      8,866.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      8,560.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      7,198.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      5,847.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      4,758.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      3,913.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      3,833.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      3,800.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      3,769.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      2,493.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      2,463.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      1,934.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      1,828.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured         954.00           NA            NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured         228.00           NA            NA            0.00       0.00
FINGERHUT CORP                   Unsecured           0.00           NA            NA            0.00       0.00
FINGERHUT CORP                   Unsecured           0.00           NA            NA            0.00       0.00
HYUNDAI CAPITAL AMERICA          Unsecured     13,385.00     13,385.66      13,385.66           0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured     11,000.00     11,429.05      11,429.05           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-03874        Doc 35     Filed 03/26/19 Entered 03/26/19 08:44:40                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
JEFFERSON CAPITAL SYSTEMS LLC Secured       10,500.00     15,800.95     15,800.95       1,379.44       489.80
JEFFERSON CAPITAL SYSTEMS LLC Unsecured      4,968.00            NA            NA            0.00         0.00
LVNV FUNDING                  Unsecured      5,973.00         327.82        327.82           0.00         0.00
NAVIENT                       Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT                       Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT                       Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT                       Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT                       Unsecured           0.00           NA            NA            0.00         0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured       1,800.00            NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured           0.00        797.82        797.82           0.00         0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured           0.00           NA            NA            0.00         0.00
PRESTIGE FINANCIAL SVC        Unsecured           0.00           NA            NA            0.00         0.00
SPRINT NEXTEL                 Unsecured         400.00           NA            NA            0.00         0.00
ST IL TOLLWAY AUTHORITY       Unsecured      1,427.00     32,779.60     32,779.60            0.00         0.00
TCF Bank                      Unsecured           0.00           NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC     Unsecured            NA         980.57        980.57           0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured           0.00    61,773.47     61,773.47            0.00         0.00
US Dept of Education          Unsecured           0.00           NA            NA            0.00         0.00
VANDER FINANCIAL LLC          Unsecured          15.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                   $0.00
      Mortgage Arrearage                                  $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                        $15,800.95           $1,379.44                 $489.80
      All Other Secured                                   $0.00               $0.00                   $0.00
TOTAL SECURED:                                       $15,800.95           $1,379.44                 $489.80

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                 $0.00
       Domestic Support Ongoing                            $0.00                $0.00                 $0.00
       All Other Priority                                  $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                         $124,265.06                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                             $935.76
       Disbursements to Creditors                           $1,869.24

TOTAL DISBURSEMENTS :                                                                        $2,805.00


UST Form 101-13-FR-S (09/01/2009)
  Case 18-03874         Doc 35      Filed 03/26/19 Entered 03/26/19 08:44:40                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
